Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The broadest independent claim is claim 1. Claim 1 recites a system that comprises a sound processor associated with a first ear of a recipient and configured to: maintain data representative of a frequency allocation table that maps frequencies in an upper region of an audible frequency range to a plurality of electrodes located within a cochlea of the first ear, the upper region of the audible frequency range comprising frequencies above and including a cutoff frequency that corresponds to a place pitch of a most apical electrode included in the plurality of electrodes. Claim 1 further recites that the sound processor receives an audio signal and directs a cochlear implant to apply standard electrical stimulation representative of frequencies in the audio signal that are within the upper region of the audible frequency range to the cochlea of the first ear by way of the plurality of electrodes in accordance with the frequency allocation table. Finally, claim 1 recites that the sound processor direct the cochlear implant to apply phantom electrical stimulation representative of frequencies in the audio signal that are within a lower region of the audible frequency range to the cochlea of the first ear by way of the most apical electrode and one or more compensating electrodes included in the plurality of electrodes in accordance with a phantom electrode stimulation configuration, the lower region of the audible frequency range comprising frequencies below the cutoff frequency.
The closest prior art of record is Lineaweaver in view of Nogueira. Lineaweaver in view of Nogueira discloses a system that comprises a sound processor associated with a first ear of a recipient and configured to: maintain data representative of a frequency allocation table that maps frequencies in an upper region of an audible frequency range to a plurality of electrodes located within a cochlea of the first ear, the upper region of the audible frequency range comprising frequencies above a cutoff frequency. Additionally, Lineaweaver in view of Nogueira disclose that the sound processor receives an audio signal and directs a cochlear implant to apply standard electrical stimulation representative of frequencies in the audio signal that are within the upper region of the audible frequency range to the cochlea of the first ear by way of the plurality of electrodes in accordance with the frequency allocation table. Finally, claim 1 recites that the sound processor direct the cochlear implant to apply phantom electrical stimulation representative of frequencies in the audio signal that are within a lower region of the audible frequency range to the cochlea of the first ear by way of the most apical electrode and one or more compensating electrodes included in the plurality of electrodes in accordance with a phantom electrode stimulation configuration, the lower region of the audible frequency range comprising frequencies below the cutoff frequency.
However, Lineaweaver in view of Nogueira fails to disclose a cutoff frequency that corresponds to a place pitch of a most apical electrode included in the plurality of electrodes. Furthermore, nothing in the prior art when viewed with Lineaweaver in view of Nogueira obviates this deficiency. In many cochlear implants / hearing aids, the cutoff frequency is often placed at a frequency below the place pitch (the frequency that is perceived by the recipient when the intracochlear location is stimulated) of the most apical electrode as this will allow lower frequencies to be heard by a user. The disadvantage to this placement is that it reduces the ability for a user distinguish between different frequencies. However, in this invention the cutoff frequency is instead placed at the place pitch of the apical electrode. In addition to this change, the claimed invention includes the sound processor as directing “phantom electrical stimulation” which helps to aid in distinguishing lower frequencies. This configuration is understood to compensate for the change in placement of the cutoff frequency to allow for lower frequencies to still be heard. Thus, the allowable feature here is not solely a sound processor that is configured to place the cutoff frequency to correspond to a place pitch of a most apical electrode, but rather this feature in combination with the other limitations recited in claim 1. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792